UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6325



ERVIN L. HUDSON,

                                              Plaintiff - Appellant,

          versus


BERNARD ADAMS, Officer,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-04-521-3)


Submitted:   July 14, 2005                 Decided:   July 26, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ervin L. Hudson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ervin   L.   Hudson   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.      See Hudson v. Adams,

No. CA-04-521-3 (E.D. Va. Feb. 17, 2005).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 2 -